Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the prior art teaches predicting behavior of participants of a video conference, generating metadata related to the behaviors, and other claim features (see, for example, the U.S. patents to Wilf and Conway, below).
In the context of the independent claims as a whole, however, the prior art does not teach predicting behavior changes of a participant of a virtual three dimensional (3D) video conference by determining, for each part of multiple parts of the virtual 3D video conference, and by a first computerized unit, (a) a participant behavioral predictor to be applied by a second computerized unit during the part of the virtual 3D video conference, (b) one or more prediction inaccuracies related to the applying of the participant behavioral predictor during the part of the virtual 3D video conference, and (c) whether to generate and transmit to the second computerized unit prediction inaccuracy metadata that is indicative of at least one prediction inaccuracy that affects a representation of the participant within a virtual 3D video conference environment presented to another participant of the virtual 3D video conference during the part of the virtual 3D video conference, and generating and transmitting to the second computerized unit the prediction inaccuracy metadata, when determining to generate and transmit to the second computerized unit prediction inaccuracy metadata.
Thus the subject matter of the independent claims is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (U.S. Patent No. 6,512,515); Data compression through motion and geometric relation estimation functions.
Williamson (U.S. Patent Application Publication No. 2004/0104935); Virtual reality immersion system.
Conway (U.S. Patent No. 9,269,374); Predictive video analytics system and methods.
Wilf (U.S. Patent No. 10,019,653); Method and system for predicting personality traits, capabilities and suggested interactions from images of a person.
Osterhout (U.S. Patent Application Publication No. 2015/0309316); AR glasses with predictive control of external device based on event input.
Haddick (U.S. Patent Application Publication No. 2016/0209648); Head-worn adaptive display.
Srinivasan (U.S. Patent No. 10,885,905); Predicting user actions on ubiquitous devices.
Tarquini (U.S. Patent Application Publication No. 2020/0219302); Method for sharing emotions through the creation of three-dimensional avatars and their interaction.
Shevchenko (U.S. Patent No. 11,146,609); Sender-receiver interface for artificial intelligence communication assistance for augmenting communications.
Osterhout (U.S. Patent Application Publication No. 2021/0173480); AR glasses with predictive control of external device based on event input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613